Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  132000 & (19)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 132000
                                                                    COA: 267435
                                                                    Genesee CC: 00-007029-FC
  LAQUAN TREMAINE JOHNSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 26, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2006                   _________________________________________
         s1218                                                                 Clerk